Citation Nr: 1603689	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  13-19 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  What initial evaluation is warranted for coronary artery disease from August 31, 2010 to January 7, 2013?

2.  Entitlement to an evaluation in excess of 30 percent for coronary artery disease after January 7, 2013.

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Veteran testified at a travel board hearing before the undersigned in August 2014.  A transcript of the hearing is associated with the Veteran's file. 

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.

The issues of entitlement to an evaluation in excess of 30 percent after January 7, 2013 and entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From August 31, 2010 to January 7, 2013, the Veteran's coronary artery disease was not manifested by more than one episode of acute congestive heart failure in the past year; symptoms of dyspnea, fatigue, angina, dizziness, or syncope under workload of greater than 3 METs but not greater than 5 METs; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.






CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for coronary artery disease from August 31, 2010 to January 7, 2013 have not been met.  38 U.S.C.A. § 1155, (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran has been provided notice of information and evidence needed to substantiate and complete a claim for entitlement to an increased evaluation for coronary heart disease, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  There is no evidence that additional records have yet to be requested, or that examinations are in order.  Nor has there been any allegation that VA failed to adequately assist the Veteran in developing his claim.  Thus, adjudication of the appeal may proceed.

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's coronary artery disease has been assigned a 30 percent evaluation from August 31, 2010 to January 7, 2013 pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005.  Under this diagnostic code, a 30 percent evaluation is warranted with documented coronary artery disease resulting in workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.  Id.

A 60 percent evaluation is warranted with more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

Turning to the record, the Veteran was provided a VA examination in June 2011.  The examiner found evidence of cardiac hypertrophy on an echocardiogram performed in May 2011.  Left ventricular dysfunction ejection fraction was noted to be 60 percent.  Exercise METs testing was not performed because the Veteran could not walk on a treadmill.  The reason the Veteran could not walk on a treadmill was not specified, although there is no indication he specifically complained of dyspnea, fatigue, angina, dizziness, or syncope with physical activity.  The Veteran's condition reportedly did not impact his ability to work.  

The Veteran was examined by VA a second time on January 7, 2013.  He did not have a history of congestive heart failure.  Left ventricular dysfunction ejection fraction was noted to be 59 percent.  Exercise METs testing was not performed but the Veteran specifically denied experiencing any symptoms such as dyspnea, fatigue, angina, dizziness, or syncope while performing any level of physical activity.  The Veteran was reportedly asymptomatic with daily activity and moderate exertion, and he had unlimited exercise tolerance.  He could walk for more than a half hour without getting any chest pain or shortness of breath. 

The results of the VA examinations do not warrant an evaluation in excess of 30 percent.  Similarly, private treatment reports of record do not contain any evidence the Veteran suffered from more than one episode of acute congestive heart failure, or that he suffered from dyspnea, fatigue, angina, dizziness or syncope under a workload of greater than 3 METs but not greater than 5 METs, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Rather, the evidence specifically demonstrates the Veteran did not have any episodes of congestive heart failure, he was largely asymptomatic, and ejection fraction measured greater than 50 percent throughout the relevant time period.  

The Board acknowledges the lay statements of record by the Veteran contending his coronary artery disease warrants an increased evaluation.  (See e.g., July 2013 VA 9 noting shortness of breath, dizziness, and passing out at times).  In determining the actual degree of disability, however, an objective examination is more probative of the degree of the Veteran's impairment due to coronary artery disease.  Furthermore, the lay opinions and observations of the Veteran cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.104, Diagnostic Code 7005, which outlines specific objective criteria required of each disability rating.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009).
Accordingly, the Board concludes that the preponderance of the evidence is against an evaluation in excess of 30 percent for coronary artery disease at any point from August 31, 2010 to January 7, 2013, and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The discussion above reflects that the symptoms of the Veteran's coronary artery disease are contemplated by the applicable rating criteria.  The effects of the Veteran's disability, including dizziness, shortness of breath, and passing out have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and extraschedular rating is not warranted.  38 C.F.R. §3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease from August 31, 2010 to January 7, 2013 is denied.


REMAND

At his hearing, the Veteran testified his heart condition is getting worse, and his ability to engage in physical activity is limited, including increased difficulty doing yard work and walking uphill or up steps.  See Hearing Transcript P. 10-13.  He also complained of dizzy spells and fainting.  Id. at 12. 

If a veteran asserts a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Veteran's subjective complaints are noticeably worse than the symptoms recorded by the last VA examination of January 2013; thus, a new VA examination is warranted to ascertain the severity of the Veteran's current coronary artery disease.

The Veteran also testified he receives treatment once yearly for his heart at the Bronx VA Medical Center.  The record contains treatment records from this location only through October 2014.  On remand, the AOJ should ensure all current relevant treatment records are secured.

Finally, the Board notes that entitlement to total disability rating based upon individual unemployability is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  At his hearing, the Veteran specifically claimed his service-connected disabilities prevent him from working.  The record also contains a statement written by a private physician in August 2014 indicating the Veteran is not able to work due to service-connected disabilities.  To date, entitlement to a total disability rating based upon individual unemployability has not been addressed by the AOJ, including providing the Veteran notice regarding the evidence necessary to support the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records, including all records generated by the Bronx VA Medical Center since October 2014.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Schedule an evaluation to determine the nature and extent of the Veteran's current coronary artery disease.  The entire claims file, to include all VBMS and Virtual VA files, must be reviewed by the examiner in conjunction with the examination.  All diagnostic testing, to include x-ray, electrocardiogram, echocardiogram, should be conducted if the examiner determines it is appropriate and necessary.  

The examiner should also address the impact of the Veteran's disability on his occupational functioning, regardless of his current employment status.  A complete explanation based on the specific facts of the case and any relevant medical evidence should be given for all opinions and conclusions expressed.  

3.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  After completing the above, and any other development deemed necessary, readjudicate the claim of entitlement to an evaluation in excess of 30 percent after January 7, 2013 based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

5.  Undertake the appropriate development of the Veteran's claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  

6.  Afterward, adjudicate the Veteran's claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders based on the entirety of the evidence.  If the benefit sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


